                                          Case 3:19-cv-06865-MMC Document 27 Filed 11/10/20 Page 1 of 1




                                  1                            IN THE UNITED STATES DISTRICT COURT

                                  2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  3

                                  4      MARIO TORRES,                                  Case No. 19-cv-06865-MMC
                                  5                    Plaintiff,                       ORDER VACATING OCTOBER 27
                                                                                        ORDER OF DISMISSAL; GRANTING
                                  6             v.                                      REQUEST FOR EXTENSION OF TIME
                                                                                        TO FILE SECOND AMENDED
                                  7      DIANE BECTON, et al.,                          COMPLAINT
                                  8                    Defendants.

                                  9
                                              Before the Court is Mario Torres’s “Request for Extension of Time
                                  10
                                       Reconsideration,” filed November 4, 2020, which the Court construes as a motion,
                                  11
                                       pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, for relief from the Court’s
                                  12
Northern District of California
 United States District Court




                                       Order of October 27, 2020 (“October 27 Order”), denying plaintiff’s request for a 90-day
                                  13
                                       extension of time and dismissing the above-titled action for failure to file a timely Second
                                  14
                                       Amended Complaint.
                                  15
                                              The Court, having read and considered the motion, finds plaintiff has made a
                                  16
                                       sufficient showing under Rule 60(b), specifically, his recent discovery of Google Scholar,
                                  17
                                       which he anticipates he will be able to use, during the COVID-19 pandemic, to conduct
                                  18
                                       legal research necessary for the filing of a Second Amended Complaint.
                                  19
                                              Accordingly, the October 27 Order is hereby VACATED, plaintiff’s Request for
                                  20
                                       Extension of Time, filed October 23, 2020, is hereby GRANTED, and the deadline for
                                  21
                                       plaintiff to file a Second Amended Complaint is hereby EXTENDED to January 21, 2021.
                                  22

                                  23
                                              IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: November 10, 2020
                                  26                                                           MAXINE M. CHESNEY
                                                                                               United States District Judge
                                  27

                                  28
